Citation Nr: 0740187	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  
In May 2006, the veteran testified before the Board by video 
conference from the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's low back disability was incurred in or aggravated 
by his active service or that any arthritis of the low back 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2003, January 
2005, and March 2007; a rating decision in January 2004; a 
statement of the case in May 2005; and supplemental 
statements of the case in May 2005 and December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like arthritis, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a low back disability.

The veteran contends that he injured his back in service in 
1967 while lifting the end of a fuel tank.  In May 2006, the 
veteran testified that he was uncertain whether he went to 
sick call for treatment of low back pain, but that he first 
received chiropractic treatment for the same in 1970.  He 
further testified that a private physician's nurse 
practitioner stated that his low back disability could be 
related to service.

The service medical records, including a September 1965 pre-
induction report and a December 1969 separation examination 
report, are void of findings, complaints, symptoms, or a 
diagnosis attributable to a low back disability.  Clinical 
evaluations of the spine done in September 1965 and December 
1969 were normal.

Post-service private treatment records show that in March 
1982, the veteran was hospitalized for complaints of back 
pain with radicular symptoms consistent with a herniated 
nucleus pulposus.  That same month, he underwent a lumbar 
laminectomy L 3-4 right side excision of the herniated 
nucleus pulposus.  A May 1989 report reflects that he injured 
himself doing some lifting at work in April 1989.  Upon 
examination there was no evidence of radicular pain, but 
there was some mild tightness in the paravertebral muscle 
area on the right side.  A March 1990 report reflects that he 
presented for treatment of back pain after he slipped in a 
bath tub.  There was no evidence of any radicular pain.
In February 2003, an MRI of the lumbar spine was performed.  
The impression was slight anterolisthesis of L4and L5, with 
diffuse annular disc bulging and a small superimposed left 
posterolateral disc protrusion and moderate degenerative 
changes in the facets bilaterally; rightward eccentric 
annular disc bulging and osseous end-plate spurring at L5-S1, 
with mild to moderate bilateral foraminal stenosis; and 
annular disc bulging in the small left paracentral disc 
protrusion at L3-4 with very mild central canal stenosis.

In July 2003, the veteran's low back condition was diagnosed 
as lumbar degenerative joint disease with degenerative 
spondylolisthesis and lateral recess stenosis on the left at 
L4-5 affecting the left L5 nerve root.  In August 2003, he 
complained of severe low back pain and bilateral hip pain 
which was diagnosed as chronic back pain with obvious disc 
disease and recurrent disc entrapment.  An MRI of the lumbar 
spine revealed multi-level degenerative disease with post-
operative changes seen at L4-5.  A CT scan revealed moderate 
to severe degenerative disc disease (DDD) with effacement of 
the thecal sac and emerging nerve roots at L4-5; minimal 
degenerative changes at L3-4, with minimal central left 
paracentral disk protrusion effacing the thecal sac; and 
fairly pronounced degenerative facet osteoarthropathy at the 
lower three levels bilaterally.

An August 2003 physical therapy report shows that the veteran 
reported that his low back pain started about six months ago 
and gradually worsened.  In September 2003, he presented for 
an initial neurological consultation with complaints of back 
and bilateral hip pain, with a reported onset of eight months 
ago without incident or precipitating accident.

He underwent a posterior lumbar interbody fusion of L4-5 in 
October 2003.  In November 2003, an x-ray of the lumbar spine 
revealed status-post fusion at L4-5 level and DDD changes 
with disc height narrowing and marginal osteophytes at 
multiple levels.  The x-ray also revealed prominent 
degenerative changes along the bilateral facets at L3-4, L4-
5, and L5-S1.

In February 2004, x-rays of the lumbar spine showed good 
healing of the interspace and good alignment.  Although the 
veteran was using a cane for support, he no longer required 
the use of a walker.  He was recovering satisfactorily, but 
with permanent restrictions.  In March 2004, the veteran was 
granted disability compensation from the Social Security 
Administration (SSA) due to his back disability, effective 
August 2003.

Records dated in June 2004 show that he had an unremarkable 
post-operative course after an October 2003 lumbar fusion, 
but that he had persistent right leg pain.  A spinal cord 
stimulator was implanted in his back.  The impression from a 
CT scan of the lumbar spine was post-operative fusion at L4-
5.  In February 2006, the veteran had continued low back pain 
and the impression was post-laminectomy syndrome.

While July 2003 private treatment records show a diagnosis of 
lumbar degenerative joint disease, the competent medical 
evidence does not show that any arthritis manifested to a 
compensable degree within one year following his separation 
from service.  In addition, the veteran's post-service 
medical records are negative for any diagnosis of a low back 
disability until many years after separation from active 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, while the competent medical evidence shows that the 
veteran has a low back disability, the record does not 
include a competent medical opinion linking the condition to 
the veteran's active duty.  In fact, the competent medical 
evidence reflects an onset of low back pain I 2003 as 
provided by the veteran.  Finally, the service medical 
records are void of any findings, symptoms, complaints, or 
diagnoses of a low back disability.  In the absence of 
competent medical evidence linking a low back disability to 
service, service connection must be denied.

The Board recognizes the contentions of the veteran and his 
fellow serviceman as to the diagnosis and relationship 
between his service and the claimed disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, their assertions 
do not constitute competent medical evidence that his current 
low back disability began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current low back disability 
was incurred in or aggravated by service or that any low back 
arthritis manifested to a compensable degree within one year 
following the veteran's separation from service.  In 
addition, the service medical records do not corroborate the 
veteran's contention that he injured his low back in service.  
Therefore, service connection for a low back disability must 
be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


